                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

MARY ANN BAUER,                                    )
                                                   )
        Plaintiff,                                 )              Case Number 3:18-cv-1293
                                                   )
v.                                                 )              Judge Richardson
                                                   )
MICHAEL S. FITZHUGH,                               )              Magistrate Judge Holmes
BERNARD SALANDY, and                               )
RUTHERFORD COUNTY, TENNESSEE,                      )              JURY DEMAND
                                                   )
        Defendants.                                )


             J O I NT CAS E R E S O LU T I O N S TAT U S R E PO RT


        The parties, by their respective undersigned counsel, report jointly on status of case

resolution as follows:

     1. Administrative difficulties in the office of plaintiff's counsel have delayed the scheduling

        of the first in-person meeting to discuss settlement until the next business day after the

        filing of this report: Monday, June 17, 2019.

     2. The parties thereafter will immediately file a supplemental report reflecting that they

        have made a first good-faith attempt to resolve the case and, if the case has not resolved,

        whether the parties believe ADR might assist in resolution of this case.




                                                –1–
      Case 3:18-cv-01293 Document 24 Filed 06/14/19 Page 1 of 2 PageID #: 84
Respectfully submitted:

MACPHERSON & YOUMANS                           HUDSON, REED & MCCREARY PLLC

by     s/ Robert D. MacPherson                 by     s/ E. Evan Cope
Robert D. MacPherson, BPR #022516              E. Evan Cope
MacPherson & Youmans                           Nicholas Clinton Christiansen
119 Public Square                              Hudson, Reed & McCreary, PLLC
Lebanon, Tennessee 37087                       16 Public Square North
Telephone: (615) 444-2300                      Post Office Box 884
email: rdmacpherson@macyolaw.com               Murfreesboro, Tennessee 37133
Attorney for the plaintiff                     email: ecope@mborolaw.com
                                               email: nchristiansen@mborolaw.com
                                               Attorneys for the defendant

                               CERTIFICATE OF SERVICE
        I hereby certify that, on the 14th day of June, 2019, service of a copy hereof was made
upon Filing Users through the Electronic Filing System. The specific persons upon whom service
is made are E. Evan Cope and Nicholas Clinton Christiansen, Hudson, Reed & McCreary,
PLLC, 16 Public Square North, Post Office Box 884, Murfreesboro, Tennessee 37133, attorneys
for the defendants.
                                                    by     s/ Robert D. MacPherson
                                                    Robert D. MacPherson




                                             –2–
    Case 3:18-cv-01293 Document 24 Filed 06/14/19 Page 2 of 2 PageID #: 85
